Exhibit 10.7

GENIUS PRODUCTS, INC.
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of July 21, 2006 by and between Genius Products, Inc., a Delaware corporation
(the “Company”), and The Weinstein Company LLC, a Delaware limited liability
company for itself and on behalf of all other Holders of Registrable Securities
(the “Investor”).
 
WHEREAS, the Company and the Investor are parties to that certain Master
Contribution Agreement, dated as of December 5, 2005, as amended (the
“Contribution Agreement”), pursuant to which, among other things, the Company
agreed to contribute substantially all of its assets and certain liabilities to
The Weinstein Company Funding LLC, a Delaware limited liability company (which
has been renamed “Genius Products, LLC” prior to the date hereof) (the
“Distributor”), and as a result thereof the Company and the other members of the
Distributor will have specified membership interests in the Distributor as set
forth therein.
 
WHEREAS, the sole asset of the Distributor prior to the contribution of assets
and liabilities by the Company will be home video distribution rights with
respect to certain entertainment properties of the Investor pursuant to the
Video Distribution Agreement (as such term is defined in the Contribution
Agreement).
 
WHEREAS, the obligations in the Contribution Agreement are conditioned upon,
among other things, the execution and delivery of this Agreement by the Investor
and the Company.
 
NOW, THEREFORE, in consideration of the foregoing, the mutual promises set forth
herein and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:
 

1. Registration Rights.

    

  1.1 Definitions.

    
For purposes of this Agreement:
 
(a)    “Class W Units” means that certain class of units granted to the Investor
pursuant to the Contribution Agreement, which units represent a membership
interest in the Distributor.
 
(b)    “Common Stock” means the common stock, $0.0001 par value per share, of
the Company.
 
(c)    “Disclosure Package” means (i) the preliminary prospectus, (ii) each Free
Writing Prospectus and (iii) all other information that is deemed, under Rule
159 under the Securities Act, to have been conveyed to purchasers of securities
at the time of sale (including, without limitation, a contract of sale).
 
(d)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
1

--------------------------------------------------------------------------------


 
(e)    “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any successor form under the Securities Act subsequently adopted
by the SEC which permits inclusion or incorporation of substantial information
by reference to other documents filed by the Company with the SEC.
 
(f)    “Free Writing Prospectus” means any “free writing prospectus,” as defined
in Rule 405 of the Securities Act.
 
(g)    “Hedging Counterparty” means a broker-dealer registered under
Section 15(b) of the Exchange Act or an affiliate thereof or any other financial
institution or third party.
 
(h)    “Hedging Transaction” means any transaction involving a security linked
to the Registrable Class Securities or any security that would be deemed to be a
“derivative security” (as defined in Rule 16a-1(c) under the Exchange Act) with
respect to the Registrable Class Securities or any transaction (even if not a
security) which would (were it a security) be considered such a derivative
security, or which transfers some or all of the economic risk of ownership of
the Registrable Class Securities, including, without limitation, any forward
contract, equity swap, put or call, put or call equivalent position, collar,
non-recourse loan, sale of exchangeable security or similar transaction. For the
avoidance of doubt, the following transactions shall be deemed to be Hedging
Transactions:
 
(i)    transactions by a Holder in which a Hedging Counterparty engages in short
sales of Registrable Class Securities pursuant to a prospectus and may use
Registrable Securities to close out its short position;
 
(ii)  transactions pursuant to which a Holder sells short Registrable Class
Securities pursuant to a prospectus and delivers Registrable Securities to close
out its short position; and
 
(iii)  transactions by a Holder in which the Holder delivers, in a transaction
exempt from registration under the Securities Act, Registrable Securities to the
Hedging Counterparty who will then publicly resell or otherwise transfer such
Registrable Securities pursuant to a prospectus or an exemption from
registration under the Securities Act.
 
(i)    “Holder” means any person owning or having the right to acquire
Registrable Securities or any assignee thereof in accordance with Section 1.11
hereof.
 
(j)    “Limited Liability Company Agreement” means the Amended and Restated
Limited Liability Company Agreement of Genius Products, LLC, dated as of July
21, 2006, by and among the Company, the Investor and the Distributor.
 
(k)    “Public Sale” means any sale of Registrable Securities to the public
pursuant to a public offering registered under the Securities Act or to the
public through a broker or market-maker pursuant to the provisions of Rule 144
(or any successor rule) adopted under the Securities Act or any other public
offering not required to be registered under the Securities Act.
 
2

--------------------------------------------------------------------------------


 
(l)    “Register,” “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement or similar document in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration statement or document.
 
(m)    “Registrable Class Securities” means securities of the Company that are
of the same class and series as the Registrable Securities.
 
(n)    “Registrable Securities” means (i) the Common Stock issued or issuable
upon redemption of the Class W Units pursuant to the Limited Liability Company
Agreement; (ii) any Common Stock issued as (or issuable upon the conversion or
exercise of any warrant, right or other security that is issued as) a dividend
or other distribution with respect to, or in exchange for or in replacement of
the shares referenced in (i) above; and (iii) any other securities of the
Company acquired by the Investor or its affiliates after the date of this
Agreement; provided, that Registrable Securities shall not include shares of
Common Stock previously (A) sold in a Public Sale or (B) sold in a transaction
in which the transferor’s rights are not assigned.
 
(o)    The number of shares of “Registrable Securities then outstanding” shall
be determined by the number of shares of Common Stock outstanding which are, and
the number of shares of Common Stock issuable pursuant to then exercisable or
convertible securities which are, Registrable Securities.
 
(p)    The term “SEC” means the Securities and Exchange Commission.
 
(q)    “Securities Act” means the Securities Act of 1933, as amended.
 

  1.2
Request for Registration.

    
(a)    If the Company shall receive a written request from the Holders of at
least a majority of the Registrable Securities then outstanding (the “Initiating
Holders”) that the Company file a registration statement under the Securities
Act covering the registration of at least 10% of the Registrable Securities then
outstanding, or a lesser percent if the anticipated aggregate offering price,
net of underwriting discounts and commissions, would exceed $2.5 million, then
the Company shall:
 
(i)  within ten (10) days of the receipt thereof, give written notice of such
request to all Holders; and
 
(ii)  use reasonable best efforts to effect promptly, the registration under the
Securities Act of all Registrable Securities which the Holders request to be
registered, subject to the limitations of subsection 1.2(b), in a written
request received by the Company within twenty (20) days of the making of the
notice pursuant to Section 1.2(a)(i).
 
3

--------------------------------------------------------------------------------


 
(b)    If the Initiating Holders intend to distribute the Registrable Securities
covered by their request by means of an underwriting, they shall so advise the
Company as a part of their request made pursuant to subsection 1.2(a) and the
Company shall include such information in the written notice referred to in
subsection 1.2(a). The underwriter or underwriters will be selected by a
majority in interest of the Initiating Holders and shall be reasonably
acceptable to the Company. In such event, the right of any Holder to include
Registrable Securities in such registration shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting (unless otherwise mutually agreed by
a majority in interest of the Initiating Holders and such Holder) to the extent
provided herein. All Holders proposing to distribute their securities through
such underwriting shall (together with the Company as provided in
subsection 1.5(e)) enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for such underwriting. Notwithstanding
any other provision of this Section 1.2, if the managing underwriter advises the
Company and the Initiating Holders in writing that marketing factors require a
limitation of the number of shares to be underwritten, then the Company shall so
advise all Holders of Registrable Securities which would otherwise be
underwritten pursuant hereto, and the number of shares of Registrable Securities
that may be included in the underwriting shall be allocated first among all
Holders thereof, including the Initiating Holders, in proportion (as nearly as
practicable) to the amount of Registrable Securities of the Company owned by
each Holder at the time of the filing of the registration statement; provided,
however, that the number of shares of Registrable Securities held by Holders to
be included in such underwriting shall not be reduced unless all other
securities are first entirely excluded from the underwriting. Registrable
Securities excluded or withdrawn from such underwriting shall be withdrawn from
the registration.
 
(c)    Notwithstanding the foregoing, if the Company shall furnish to Holders
requesting a registration statement pursuant to this Section 1.2, a certificate
signed by the Company’s chief executive officer or the chairman of the board of
directors of the Company (the “Board”) stating that in the good faith judgment
of the Board, as evidenced by a resolution by the Board, it would be seriously
detrimental to the Company and its stockholders for such registration statement
to be filed and it is therefore essential to defer the filing of such
registration statement, the Company shall have the right to defer taking action
with respect to such filing for a period of not more than sixty (60) days after
receipt of the request of the Initiating Holders; provided, that the Company may
not utilize this right more than once in any twelve-month period; provided
further, that this right is cumulative to the right under Section 1.4(b)(iii)
such that the Company may only defer the filing of a registration statement
under Section 1.2(c) or Section 1.4(b)(iii) once in any twelve-month period.
 
(d)    In addition, the Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to this Section 1.2:
 
(i)  After the Company has effected five (5) registrations pursuant to this
Section 1.2, and such registration statement has been declared or ordered
effective; provided, that if such request pursuant to this Section 1.2 is
subsequently withdrawn by the requester in writing, it shall not be counted
against the limitation of requests set forth in this Section 1.2(d)(i), provided
further, that any such registration shall be deemed to have been “effected” if
the registration statement relating thereto (A) has become or been declared or
ordered effective under the Securities Act, and any of the Registrable
Securities of the Initiating Holder(s) included in such registration have
actually been sold thereunder and (B) has remained effective for a period of at
least 180 days;
 
4

--------------------------------------------------------------------------------


 
(ii)    If the Company has effected a registration pursuant to this Section 1.2
within the preceding six (6) months, and such registration has been declared or
ordered effective;
 
(iii)    If the Initiating Holders propose to dispose of shares of Registrable
Securities that may be immediately registered on Form S-3 pursuant to a request
made pursuant to Section 1.4 below; and
 
(iv)    In any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.
 

  1.3
Company Registration.

 
(a)    If (but without any obligation to do so) the Company proposes to register
any of its capital stock under the Securities Act for its own account or the
account of any of its stockholders with registration rights (other than in
connection with a registration effected solely to implement an employee benefit
plan or a business combination transaction or any other similar transaction for
which a registration statement on Form S-4 under the Securities Act or any
comparable successor form is applicable), the Company will promptly give written
notice thereof to the Holders of Registrable Securities at least thirty (30)
days prior to the filing of such registration statement, or such lesser time
that is reasonable taking into account the Company’s contractual obligation to
file such registration statement. Upon the written request of each Holder given
within twenty (20) days after the giving of such notice by the Company, the
Company shall, subject to the provisions of this Section 1.3 and the Company’s
contractual limitations on including other securities in such registration
statement, cause to be registered under the Securities Act in such registration
statement all of the Registrable Securities that each such Holder has requested
to be registered.
 
(b)    In connection with any offering involving an underwriting of shares of
the Company’s capital stock, the Company shall not be required under this
Section 1.3 to include any of the Holders’ securities in such underwriting
unless they accept the terms of the underwriting as agreed upon between the
Company and the underwriters selected by it, and then only in such quantity as
the underwriters determine in their sole discretion will not jeopardize the
success of the offering by the Company. Regardless of any other provision of
this Section 1.3, if the underwriter advises the Company that marketing factors
require a reduction in the number of shares to be underwritten, then the number
of shares of Registrable Securities that may be included in the underwriting
shall be allocated first, to the Company (or, if such registration is effected
by the Company for stockholders with registration rights other than the Holders,
such stockholders); second, to the Holders on a pro rata basis based on the
total number of Registrable Securities owned by the Holders; and third, to any
other stockholders of the Company (other than a Holder) on a pro rata basis;
provided, that any such reduction of shares included by Holders shall be borne
pro rata based on the number of shares requested to be sold by such Holders. The
Company shall have the right to terminate or withdraw any registration initiated
by it under this Section 1.3 prior to the effectiveness of such registration
whether or not any Holder has elected to include securities in such
registration. The registration expenses of such withdrawn registration shall be
borne by the Company in accordance with Section 1.8 hereof.
 
5

--------------------------------------------------------------------------------


 

  1.4
Form S-3 Registration.

 
Notwithstanding anything in Section 1.2 or Section 1.3 to the contrary, in case
the Company shall receive from any Holders of Registrable Securities then
outstanding a written request or requests that the Company effect a registration
on Form S-3 and any related qualification or compliance with respect to all or a
part of the Registrable Securities owned by such Holder or Holders, and the
Company is then eligible to use Form S-3 for the resale of Registrable
Securities, the Company will:
 
(a)    promptly give written notice of the proposed registration, and any
related qualification or compliance, to all other Holders; and
 
(b)    promptly effect such registration and all such qualifications and
compliances as may be so requested and as would permit or facilitate the sale
and distribution of all or such portion of such Holder’s or Holders’ Registrable
Securities as are specified in such request, together with all or such portion
of the Registrable Securities of any other Holder or Holders joining in such
request as are specified in a written request given within fifteen (15) days
after receipt of such written notice from the Company; provided, that the
Company shall not be obligated to effect any such registration, qualification or
compliance, pursuant to this Section 1.4:
 
(i)    if Form S-3 is not available for such offering by the Holders;
 
(ii)    if the Holders, together with the holders of any other securities of the
Company entitled to inclusion in such registration, propose to sell Registrable
Securities at an aggregate price to the public (net of any underwriters’
discounts or commissions) of less than $2.5 million;
 
(iii)    if the Company shall furnish to the Holders a certificate signed by the
Company’s chief executive officer or chairman of the Board stating that in the
good faith judgment of the Board as evidenced by a resolution by the Board, it
would be seriously detrimental to the Company and its stockholders for such
Form S-3 registration to be effected at such time, in which event the Company
shall have the right to defer the filing of the Form S-3 registration statement
for a period of not more than sixty (60) days after receipt of the request of
the Holder or Holders under this Section 1.4; provided, that the Company shall
not utilize this right more than once in any twelve-month period; provided
further, that this right is cumulative to the right under Section 1.2(c) such
that the Company may only defer the filing of a registration statement under
Section 1.2(c) or Section 1.4(b)(iii) once in any twelve-month period;
 
(iv)    if the Company has, within the six (6) month period preceding the date
of such request, already effected one (1) registration on Form S-3 for the
Holders pursuant to this Section 1.3, provided, that any such registration shall
be deemed to have been “effected” if the registration statement relating thereto
(A) has become or been declared or ordered effective under the Securities Act,
and any of the Registrable Securities of the Initiating Holder(s) included in
such registration have actually been sold thereunder and (B) has remained
effective for a period of at least 180 days; or
 
6

--------------------------------------------------------------------------------


 
(v)    in any particular jurisdiction in which the Company would be required to
qualify to do business or to execute a general consent to service of process in
effecting such registration, qualification or compliance.
 
(c)    Subject to the foregoing, the Company shall file a registration statement
covering the Registrable Securities and other securities so requested to be
registered promptly after receipt of the request or requests of the Holders.
Registrations effected pursuant to this Section 1.4 shall not be counted as
requests for registration effected pursuant to Section 1.2 or Section 1.3
respectively.
 
(d)    If the Holders intend to distribute the Registrable Securities covered by
their request under this Section 1.4 by means of an underwriting, they shall so
advise the Company as a part of their request made pursuant to this Section 1.4
and the Company shall include such information in the written notice referred to
in subsection 1.4(a). The underwriter or underwriters will be selected by a
majority in interest of the Holders participating in such registration and shall
be reasonably acceptable to the Company. In such event, the right of any Holder
to include Registrable Securities in such registration shall be conditioned upon
such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting (unless otherwise mutually
agreed by a majority in interest of the Holders participating in the
registration and the Holder) to the extent provided herein. All Holders
proposing to distribute their securities through such underwriting shall
(together with the Company as provided in subsection 1.5(e)) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting. Notwithstanding any other provision of this
Section 1.4, if the managing underwriter advises the Company and the Holders
participating in such underwriting in writing that marketing factors require a
limitation of the number of shares to be underwritten, then the Company shall so
advise all Holders of Registrable Securities which would otherwise be
underwritten pursuant hereto, and the number of shares of Registrable Securities
that may be included in the underwriting shall be allocated first among all
Holders thereof, in proportion (as nearly as practicable) to the amount of
Registrable Securities of the Company owned by each Holder at the time of the
filing of the registration statement; provided, however, that the number of
shares of Registrable Securities held by Holders to be included in such
underwriting shall not be reduced unless all other securities are first entirely
excluded from the underwriting. Registrable Securities excluded or withdrawn
from such underwriting shall be withdrawn from the registration.
 
(e)    Ordinary S-3 Registration Statement. Notwithstanding the foregoing, if
the Company shall receive from any Holders of Registrable Securities then
outstanding a written request or requests under Section 1.4 that the Company
effect a registration statement on Form S-3 that includes only those items and
that information that is required to be included in parts I and II of such Form,
and does not include any additional or extraneous items of information (e.g. a
lengthy description of the Company or the Company’s business) (an “Ordinary S-3
Registration Statement”), then Section 1.4(b)(iv) shall not apply to such
Ordinary S-3 Registration Statement request.
 
7

--------------------------------------------------------------------------------


 

  1.5
Obligations of the Company.

 
Whenever required under this Section 1 to effect the registration of any
Registrable Securities, the Company shall, as expeditiously as reasonably
possible:
 
(a)    Prepare and file with the SEC a registration statement with respect to
such Registrable Securities and use its reasonable best efforts to cause such
registration statement to become effective, and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for 180 days or, if earlier, until the
distribution contemplated in the registration statement has been completed;
provided, that, in the case of any registration of Registrable Securities on
Form S-3 which are intended to be offered on a continuous or delayed basis, such
180-day period shall be extended, if necessary, to keep the registration
statement continuously effective, supplemented and amended to the extent
necessary to ensure that it is available for sales of such Registrable
Securities, and to ensure that it conforms with the requirements of this
Agreement, the Securities Act and the policies, rules and regulations of the SEC
as announced from time to time, until the earlier of when (i) the Holders have
sold all of such Registrable Securities and (ii) the Holders may sell all of
such Registrable Securities on a single day or pursuant to Rule 144(k)
promulgated under the Securities Act as determined by the counsel to the Company
pursuant to a written opinion letter to such effect, addressed and acceptable to
the Company’s transfer agent and the affected Holders.
 
(b)    Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement; provided that before filing a registration statement, or
any amendments or supplements thereto, the Company will furnish to counsel
selected by the Holders of the Registrable Securities covered by such
registration statement to represent such Holders, copies of all documents
proposed to be filed, which documents will be subject to the review of such
counsel.
 
(c)    Furnish to the Holders and any Hedging Counterparty, if any, such numbers
of copies of such registration statement, the prospectus included in such
registration statement (including each preliminary prospectus, summary
prospectus and Free Writing Prospectus), and of each amendment and supplement
thereto (in each case including all exhibits filed therewith, including any
documents incorporated by reference), in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the public sale or other disposition of Registrable Securities
owned by such Holder or Hedging Counterparty.
 
(d)    Register and qualify the securities covered by such registration
statement under such other securities or blue sky laws of such jurisdictions as
shall be reasonably requested by the Holders and do any and all other acts and
things which may be reasonably necessary or advisable to enable such Holders to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such Holder; provided, that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions.
 
8

--------------------------------------------------------------------------------


 
(e)    Cause such Registrable Securities covered by such registration statement
to be registered with or approved by such other governmental agencies or
authorities as may be necessary to enable the seller or sellers thereof to
consummate the disposition of such Registrable Securities.
 
(f)    Notify each Holder of Registrable Securities covered by such registration
statement and any Hedging Counterparty, if applicable, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the Company’s becoming aware that the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing, and at the request of any such Holder or Hedging
Counterparty, prepare and furnish to such Holder and Hedging Counterparty a
reasonable number of copies of an amended or supplemental prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such Registrable
Securities, such amended or supplemental prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing.
 
(g)    Cause all such Registrable Securities registered pursuant to this
Agreement to be listed on any securities exchange on which any shares of the
Common Stock are then listed.
 
(h)    Provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.
 
(i)    Enter into and perform its obligations under such customary agreements
(including an underwriting agreement in customary form), which may include
indemnification provisions in favor of underwriters and other persons in
addition to, or in substitution for the provisions of Section 1.9 hereof, and
take such other actions as sellers of a majority of shares of such Registrable
Securities, a Hedging Counterparty, if any, or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities or any Registrable Class Securities in connection with
any Hedging Transaction.
 
(j)    Obtain a “cold comfort” letter or letters from the Company’s independent
public accounts in customary form and covering matters of the type customarily
covered by “cold comfort” letters as the seller or sellers of a majority of
shares of such Registrable Securities, or in connection with a Hedging
Transaction, a Hedging Counterparty, shall reasonably request.
 
(k)    Make available for inspection by any seller of such Registrable
Securities covered by such registration statement, by any underwriter
participating in any disposition to be effected pursuant to such registration
statement, by any Hedging Counterparty, and by any attorney, accountant or other
agent retained by any such seller, any such underwriter, or any such Hedging
Counterparty all pertinent financial and other records, pertinent corporate
documents and properties of the Company, and cause all of the Company’s
officers, directors and employees to supply all information reasonably requested
by any such seller, underwriter, Hedging Counterparty, attorney, accountant or
agent in connection with such registration statement.
 
9

--------------------------------------------------------------------------------


 
(l)    Obtain for delivery to the Holders of Registrable Securities being
registered and to the underwriter or agent, and, in connection with a Hedging
Transaction, to any Hedging Counterparty, an opinion or opinions from counsel
for the Company in customary form and in form, substance and scope reasonably
satisfactory to such Holders, underwriters or agents and their counsel.
 
(m)    Use reasonable best efforts to prevent the issuance of any stop order
suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any preliminary prospectus relating to such
registration statement, and, if any such order is issued, to obtain the
withdrawal of any such order at the earliest possible moment.
 
(n)    Respond promptly to any comments received from the SEC and request
acceleration of effectiveness promptly after it learns that the Commission will
not review the registration statement or after it has satisfied comments
received from the SEC.
 
(o)    Immediately notify the Holders of Registrable Securities to be sold and
confirm such notice in writing, (i) when a prospectus or any prospectus
supplement or post-effective amendment has been filed, and, with respect to a
registration statement or any post-effective amendment, when the same has become
effective, (ii) of the receipt of any comments from the SEC, (iii) of any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to a registration statement or related prospectus,
(iv) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of a registration
statement, or of any order preventing or suspending the use of any preliminary
prospectus relating to such registration statement, or the initiation of any
proceedings for such purpose(s), (v) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose, (vi) of the discovery of any event that makes any statement made in
such registration statement or related prospectus or any document incorporated
or deemed to be incorporated therein by reference untrue in any material respect
or that requires the making of any changes in a registration statement,
prospectus or any such document so that, in the case of the registration
statement, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading, in light of the circumstances under which
they were made, and, in the case of the prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading and (vii) of the
Company's reasonable determination that a post-effective amendment to a
registration statement would be appropriate. In the event a registration
statement is interfered with by any event of the kind described in clauses (iv)
through (vii) of the first sentence of this Section 1.5(o), such registration
shall not be deemed “effected” for purposes of Section 1.2(d) or Section 1.4(b).
 
10

--------------------------------------------------------------------------------


 
(p)    If requested by the managing underwriter or agent or any Holder of
Registrable Securities covered by the registration statement, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter or agent or such Holder reasonably
requests to be included therein, including, without limitation, with respect to
the number of Registrable Securities being sold by such Holder to such
underwriter or agent, the purchase price being paid therefor by such underwriter
or agent and with respect to any other terms of the underwritten offering of the
Registrable Securities to be sold in such offering; and make all required
filings of such prospectus supplement or post-effective amendment as soon as
practicable after being notified of the matters incorporated in such prospectus
supplement or post-effective amendment.
 
(q)    Cooperate with the Holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement, and enable such securities to be in such denominations and registered
in such names as the managing underwriter or agent, if any, or such Holders may
request.
 
(r)    Cooperate with each seller of Registrable Securities, any Hedging
Counterparty, and each underwriter or agent participating in the disposition of
such Registrable Securities and their respective counsel in connection with any
filings required to be made with the NASD.
 
(s)    With respect to each Free Writing Prospectus or other materials to be
included in the Disclosure Package, ensure that no Registrable Securities be
sold “by means of” (as defined in Rule 159A(b) under the Securities Act) such
Free Writing Prospectus or other materials without the prior written consent of
the Holders of the Registrable Securities covered by such registration
statement, which Free Writing Prospectuses or other materials shall be subject
to the review of counsel to such Holders.
 
(t)    Make all required filings of all Free Writing Prospectuses with the
Commission.
 

  1.6
Registration In Connection With Hedging Transactions.

 
(a)    The Company acknowledges that from time to time a Holder may seek to
enter into one or more Hedging Transactions with a Hedging Counterparty.
Notwithstanding anything to the contrary provided herein, the Company agrees
that, in connection with any proposed Hedging Transaction, if, in the reasonable
judgment of counsel to the Holder (after good faith consultation with counsel to
the Company), it is necessary or desirable to register under the Securities Act
such Hedging Transaction or sales or transfers (whether short or long) of
Registrable Class Securities in connection therewith, then the Company shall use
its best efforts to take such actions (which may include among other things, the
filing of a post-effective amendment to any shelf registration statement to
include additional or changed information that is material or is otherwise
required to be disclosed, including, without limitation, a description of such
Hedging Transaction, the name of the Hedging Counterparty, identification of the
Hedging Counterparty or its affiliates as underwriters or potential
underwriters, if applicable, or any change to the plan of distribution) as may
reasonably be required to register such Hedging Transactions or sales or
transfers of Registrable Class Securities in connection therewith under the
Securities Act in a manner consistent with the rights and obligations of the
Company hereunder with respect to the registration of Registrable Securities.
 
11

--------------------------------------------------------------------------------


 
(b)    The Company agrees to include in each prospectus supplement filed in
connection with any proposed Hedging Transaction language mutually agreed upon
by the Company, the Holder and the Hedging Counterparty describing such Hedging
Transaction.
 
(c)    Any information regarding the Hedging Transaction included in a
registration statement or prospectus pursuant to this Section 1.6 shall be
deemed to be information provided by the Holder selling Registrable Securities
pursuant to such registration statement or prospectus for purposes of Section
1.5 of this Agreement.
 
(d)    If in connection with a Hedging Transaction a Hedging Counterparty or any
affiliate thereof is (or may be considered) an underwriter or selling
securityholder, then it shall be required to provide customary indemnities to
the Company regarding itself, the plan of distribution and like matters.
 

  1.7
Furnish Information; Limitation of Obligations.

 
(a)    It shall be a condition precedent to the obligations of the Company to
take any action pursuant to this Section 1 with respect to the Registrable
Securities of any selling Holder that such Holder shall furnish to the Company
such information regarding itself, the Registrable Securities held by it, and
the intended method of disposition of such securities as shall be reasonably
required to effect the registration of such Holder’s Registrable Securities.
 
(b)    The Company shall have no obligation with respect to any registration
requested pursuant to Section 1.2 or Section 1.4 if, due to any Holder’s failure
to provide information provided by subsection 1.7(a), the number of shares or
the anticipated aggregate offering price of the Registrable Securities to be
included in the registration does not equal or exceed the number of shares or
the anticipated aggregate offering price required to originally trigger the
Company’s obligation to initiate such registration as specified in
Section 1.2(a) or Section 1.4(b)(ii), whichever is applicable.
 

  1.8
Expenses of Registrations.

 
All expenses other than underwriting discounts and commissions incurred in
connection with registrations pursuant to this Section 1, including without
limitation all registration, filing and qualification fees, printers’ and
accounting fees and reasonable fees and disbursements of counsel for the Company
and one counsel for the participating Holders, shall be borne by the Company;
provided, that the Company shall not be required to pay for any expenses of any
registration proceeding begun pursuant to Sections 1.2 or Section 1.4 as
applicable, if the registration request is subsequently withdrawn at the request
of the Holders of a majority of the Registrable Securities to be registered (in
which case all participating Holders shall bear all such expenses incurred),
unless, in the case of a registration requested under Section 1.2, the Holders
of a majority of the Registrable Securities agree to forfeit one demand
registration pursuant to Section 1.2.
 
12

--------------------------------------------------------------------------------


 

  1.9
Indemnification.

 
(a)    To the extent permitted by law, the Company will indemnify and hold
harmless each Holder, any underwriter (as defined in the Securities Act) for
such Holder, their respective affiliates and controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
and the partners, officers, directors members, representatives, agents and
employees of each Holder, and each such person (collectively, the “Holder
Indemnified Parties”), against any losses, claims, damages or liabilities (joint
or several) to which they may become subject under the Securities Act, the
Exchange Act or other federal or state law, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any of the following statements, omissions or violations (collectively, a
“Violation”) by the Company: (i) any untrue statement or alleged untrue
statement of a material fact contained in such registration statement, including
without limitation any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, (iii) any untrue
statement or alleged untrue statement of a material fact contained in the
Disclosure Package or the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made, or (iv) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law in connection with the offering covered by such registration
statement; and the Company will reimburse each such Holder Indemnified Party for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, that the indemnity agreement contained in this Section 1.9(a) shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the written consent
of the Company, which consent shall not be unreasonably withheld, nor shall the
Company be liable in any such case to any Holder Indemnified Party for any such
loss, claim, damage, liability or action to the extent that it arises out of or
is based upon a Violation which occurs in reliance upon and in conformity with
written information furnished by such Holder Indemnified Party under an
instrument duly executed by any such Holder Indemnified Party expressly for use
in connection with such registration by such Holder; provided further, that the
foregoing indemnity agreement with respect to any preliminary prospectus shall
not inure to the benefit of any Holder Indemnified Party from whom the person
asserting any such losses, claims, damages or liabilities purchased shares in
the offering, if a copy of the prospectus (as then amended or supplemented if
the Company shall have furnished any amendments or supplements thereto) was not
sent or given by or on behalf of such Holder Indemnified Party to such person,
if required by law so to have been delivered, at or prior to the written
confirmation of the sale of the shares to such person, and if the prospectus (as
so amended or supplemented) would have cured the defect giving rise to such
loss, claim, damage or liability. For purposes of the last proviso to the
immediately preceding sentence, the term “prospectus” shall not be deemed to
include the documents, if any, incorporated therein by reference, and no person
who participates as an underwriter in the offering or sale of Registrable
Securities or any other person, if any, who controls such underwriter within the
meaning of the Securities Act, shall be obligated to send or give any supplement
or amendment to any document incorporated by reference in any preliminary
prospectus or the final prospectus to any person other than a person to whom
such underwriter had delivered such incorporated document or documents in
response to a written request therefor. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
party and shall survive the transfer of such securities.
 
13

--------------------------------------------------------------------------------


 
(b)    To the extent permitted by law, each Holder shall, if shares held by such
Holder are included in the securities as to which such registration,
qualification or compliance is being effected, indemnify and hold harmless the
Company, each of its directors, each of its officers who has signed the
registration statement, each person, if any, who controls the Company within the
meaning of the Securities Act, each underwriter and each other stockholder
selling securities under such registration statement against any losses, claims,
damages or liabilities (joint or several) to which any of the foregoing persons
may become subject under the Securities Act, the Exchange Act or other federal
or state law, insofar as such losses, claims, damages or liabilities (or actions
in respect thereto) arise out of or are based upon any Violation, in each case
to the extent (and only to the extent) that such Violation occurs in reliance
upon and in conformity with written information furnished by such Holder under
an instrument duly executed by such Holder expressly for use in connection with
such registration; and each Holder shall reimburse any legal or other expenses
reasonably incurred by any person intended to be indemnified pursuant to this
Section 1.9(b), in connection with investigating or defending any such loss,
claim, damage, liability or action if it is judicially determined that there was
such violation; provided, that the indemnity agreement contained in this
Section 1.9(b) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
written consent of such Holder, which consent shall not be unreasonably
withheld; provided further, that the liability of each Holder under this
Section 1.9(b) shall be limited to an amount equal to the net proceeds actually
received and retained by such Holder in the registered public offering out of
which such liability arises, unless such liability arises out of or is based on
willful misconduct by such Holder.
 
(c)    Promptly after receipt by an indemnified party under this Section 1.9 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 1.9, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
that an indemnified party (together with all other indemnified parties which may
be represented without conflict by one counsel) shall have the right to retain
one separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by counsel in such proceeding. The failure to deliver written notice
to the indemnifying party within a reasonable time of the commencement of any
such action, if materially prejudicial to its ability to defend such action,
shall relieve such indemnifying party of any liability to the indemnified party
under this Section 1.9 to the extent so prejudiced, but the omission so to
deliver written notice to the indemnifying party will not relieve it of any
liability that it may have to any indemnified party otherwise than under this
Section 1.9.
 
14

--------------------------------------------------------------------------------


 
(d)    If the indemnification provided for in this Section 1.9 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the Violation that resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations; provided, that
in no event shall any contribution by a Holder that is a selling party under
this Section 1.9(d) exceed the net proceeds from the offering received by such
Holder. The relative fault of the indemnifying party and of the indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
 
(e)    Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control. No indemnifying party, in the defense of any such claim or litigation,
shall, except with the consent of each indemnified party, consent to entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.
 
(f)  The obligations of the Company and Holders under this Section 1.9 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Section 1 and otherwise.
 

  1.10
Rule 144 Reporting.

 
With a view to making available to the Holders the benefits of Rule 144
promulgated under the Securities Act and any other rule or regulation of the SEC
which may permit the sale of the Registrable Securities to the public without
registration or pursuant to a registration on Form S-3, the Company agrees to
use its reasonable best efforts to:
 
(a)    make and keep public information available, as those terms are understood
and defined in SEC Rule 144 or any similar or analogous rule promulgated under
the Securities Act;
 
(b)    file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and
 
(c)    so long as a Holder owns any Registrable Securities, furnish to such
Holder forthwith upon written request: (i) a written statement by the Company as
to its compliance with the reporting requirements of SEC Rule 144 and the
Exchange Act; (ii) a copy of the most recent annual or quarterly report of the
Company; and (iii) such other reports and documents as a Holder may reasonably
request in availing itself of any rule or regulation of the SEC allowing it to
sell any such securities without registration.
 
15

--------------------------------------------------------------------------------


 

  1.11
Assignment of Registration Rights.

 
A Holder may assign any or all of its rights hereunder (but only with all
related obligations) to any person or entity to whom the Investor may transfer
or assign its Class W Units or an interest therein under the terms of the
Limited Liability Company Agreement; provided, that: (i) the Company is, within
ten (10) days after such transfer, furnished with written notice of the name and
address of such transferee or assignee and the securities with respect to which
such registration rights are being assigned; (ii) such transferee or assignee
agrees in writing to be bound by and subject to the terms and conditions of this
Agreement; and (iii) such assignment shall be effective only if immediately
following such transfer the further disposition of such securities by the
transferee or assignee is restricted under the Securities Act.
 

  1.12
Limitations on Subsequent Registration Rights.

 
The Company shall not, without the prior written consent of the Holders of at
least a majority of the Registrable Securities then outstanding, enter into any
agreement with any holder or prospective holder of any securities of the Company
that would grant to such holder or prospective holder registration rights
superior to or on parity with those granted under this Section 1.
 

  1.13
Termination of Registration Rights.

 
No Holder shall be entitled to exercise any right provided for in this Section 1
after such time at which all Registrable Securities held by such Holder (and any
affiliate of the Holder or other person with whom such Holder must aggregate
sales under Rule 144 of the Securities Act) can be sold without restriction
(including volume and manner-of-sale restrictions) on a single day without
registration in compliance with Rule 144 of the Securities Act (or any similar
provision then in effect) and such Holder has received, upon such Holder’s
request, an opinion of counsel to the Company to that effect.
 

2.
Right of First Offer.

 

  2.1
Grant of Right of First Offer.

 
Subject to (a) the terms and conditions specified in this Section 2,
(b) applicable law and any listing requirements and (c) Section 4.13 of that
certain Securities Purchase Agreement, dated March 2, 2005, by and among the
Company and the purchasers signatory thereto, the Company hereby grants to the
Investor a right of first offer with respect to future sales by the Company or
any of its subsidiaries of any shares of, or securities convertible into or
exercisable for any shares of, any class of its or any of its subsidiaries’
capital stock (“Shares”) to any person or entity (as determined pursuant to
Section 2.2(b) below).
 
16

--------------------------------------------------------------------------------


 

  2.2
Procedure.

 
Each time the Company proposes to offer to any person or entity any Shares, the
Company shall first make an offering of such Shares to the Investor in
accordance with the following provisions:
 
(a)    The Company shall deliver a notice (“Notice”) to the Investor stating
(i) its bona fide intention to offer such Shares, (ii) the number of such Shares
to be offered and (iii) the price and terms, if any, upon which it proposes to
offer such Shares.
 
(b)    Within 5 business days after delivery of the Notice, the Investor may
elect to purchase or obtain, at the price and on the terms specified in the
Notice, the Shares being offered.
 
(c)    If all Shares that the Investor is entitled to obtain pursuant to
Section 2.2(b) above are not elected to be obtained as provided in
Section 2.2(b) above, the Company may, during the 90-day period following the
expiration of the period provided in Section 2.2(b) above, offer the remaining
unsubscribed portion of such Shares to any person or persons at a price not less
than, and upon terms no more favorable to the offeree than, those specified in
the Notice. If the Company does not enter into an agreement for the sale of the
Shares within such period, or if such agreement is not consummated within 90
days of the execution thereof, the right provided hereunder shall be deemed to
be revived and such Shares shall not be offered unless first reoffered to the
Investor in accordance herewith.
 
(d)    The right of first offer in this Section 2 shall not be applicable to the
issuance of securities: (i) to employees, officers, directors or consultants to
the Company as incentive compensation; (ii) pursuant to the conversion or
exercise of convertible or exercisable securities previously offered; (iii) in
connection with an acquisition of or by the Company, whether by merger,
acquisition, consolidation, sale of assets, sale or exchange of stock or
otherwise, approved by the Board; (iv) in connection with collaborative or
strategic partnership arrangements approved by the Board; or (v) in connection
with bona fide commercial lending or leasing arrangements approved by the Board.
 

  2.3
Termination of Right of First Offer.

 
The right of first offer set forth in this Section 2 shall terminate and be of
no further force or effect immediately from and after the time the Investor and
its affiliates cease to beneficially own at least 20% of the outstanding capital
stock of the Company.
 

3.
Representations and Warranties of the Company.

 
The Company represents and warrants to the Holders as follows:
 

  3.1
Due Authorization.

 
The execution, delivery and performance of this Agreement by the Company have
been duly authorized by all requisite action, will not violate any provision of
law, any order of any court or other agency of government, the Certificate of
Incorporation, bylaws or any provision of any indenture, agreement or other
instrument to which it or any of its properties or assets is bound, and will not
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such indenture, agreement or other instrument
or result in the creation or imposition of any lien, charge or encumbrance of
any nature whatsoever upon any of the properties or assets of the Company.
 
17

--------------------------------------------------------------------------------


 

  3.2
Due Execution.

 
This Agreement has been duly executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company, enforceable
in accordance with its terms, except as the enforcement thereof may be limited
by bankruptcy and other laws of general application relating to creditor’s
rights or general principles of equity.
 

4.
Miscellaneous.

 

  4.1
Successors and Assigns.

 
Except as otherwise provided herein, the terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties (including transferees of any shares of Registrable
Securities). Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement.
 

  4.2
Governing Law.

 
The rights and obligations of the parties shall be governed by, and this
Agreement shall be interpreted, construed and enforced in accordance with, the
laws of the State of New York, excluding its conflict of laws rules to the
extent such rules would apply the law of another jurisdiction.
 

  4.3
Counterparts.

 
This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.
 

  4.4
Titles and Subtitles.

 
The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.
 

  4.5
Notices.

 
Any notice required or permitted to be given hereunder shall be sufficient if in
writing and given in accordance with Section 9.11 of the Contribution Agreement.
 
18

--------------------------------------------------------------------------------


 

  4.6
Attorneys’ Fees.

 
If any action at law or in equity is necessary to enforce or interpret the terms
of this Agreement, the prevailing party shall be entitled to reasonable
attorney’s fees, costs and necessary disbursements in addition to any other
relief to which such party may be entitled.
 

  4.7
Amendments and Waivers.

 
Any term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company,
the holders of at least a majority of the Registrable Securities then
outstanding. Any amendment or waiver effected in accordance with this paragraph
shall be binding upon each holder of any Registrable Securities then
outstanding, each future holder of all such Registrable Securities and the
Company.
 

  4.8
No Inconsistent Agreements. 

 
Neither the Company nor any of its subsidiaries has entered, as of the date
hereof, nor shall the Company or any of its subsidiaries, on or after the date
of this Agreement, enter into any agreement with respect to its securities, that
would have the effect of impairing the rights granted to the Investor in this
Agreement or otherwise conflicts with the provisions hereof. Neither the Company
nor any of its subsidiaries has previously entered into any agreement granting
any registration rights with respect to any of its securities to any Person
containing obligations that have not been satisfied in full as of the date
hereof, to the extent such obligations arise on or before the date hereof.
 

  4.9
Specific Performance.

 
The parties hereto acknowledge and agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly, it
is agreed that they shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof in any court of competent jurisdiction in the United
States or any state thereof, in addition to any other remedy to which they may
be entitled at law or in equity.
 

  4.10
Severability.

 
If any provision of this Agreement, as applied to either party or to any
circumstance, is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision.
 

  4.11
Rules of Construction.

 
(a)    For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include the
masculine and feminine genders.
 
19

--------------------------------------------------------------------------------


 
(b)    The parties acknowledge that each party has read and negotiated the
language used in this Agreement. The parties agree that, because all parties
participated in negotiating and drafting this Agreement, no rule of construction
shall apply to this Agreement which construes ambiguous language in favor of or
against any party by reason of that party’s role in drafting this Agreement.
 

  4.12
Entire Agreement.

 
This Agreement and the documents referred to herein constitutes the entire
agreement among the parties with regard to the subject matter hereof, and
supercedes any and all prior negotiations, correspondence, understandings and
agreements between the parties regarding the subject matter hereof or thereof.
No party shall be liable or bound to any other party in any manner by any
warranties, representations or covenants, except as specifically set forth
herein or therein.
 
 
[Remainder of page intentionally left blank]
 
 
 


20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has caused this Registration Rights
Agreement to be executed on its behalf as of the date first written above.
 
“Company”
 
GENIUS PRODUCTS, INC.
 
By: /s/ Trevor Drinkwater
 
Name: Trevor Drinkwater
 
Title: Chief Executive Officer
 
“Investor”
 
THE WEINSTEIN COMPANY LLC,
for itself and on behalf of all other
Holders of Registrable Securities
 
By: /s/ Lawrence Madden
 
Name: Lawrence Madden
 
Title: Chief Financial Officer
 












21